internal_revenue_service number release date index number ------------------- ----------------------------- -------------------------- ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-106784-11 date date ty --------------- ty --------------- legend taxpayer ----------------------------- year ------ year ------- year ------- year ------- filing_date ------------------- report date ---------------- extension date ------------------- dollar_figurea -------------------- dollar_figureb -------------------- dollar_figurec ------------- dear ------------- this is in response to your letter dated ----------------------- in your letter you requested an extension of time to claim a deduction for qualified_environmental_remediation_expenditures under sec_198 of the internal_revenue_code for the tax years ending december year and december year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations for year sec_1 and and sec_1311 through of the code for year facts taxpayer a limited_liability_company is engaged in the business of leasing real_estate taxpayer owned certain land in need of environmental remediation in the tax years at issue in year taxpayer incurred dollar_figurea of qualified_environmental_remediation_expenditures and reported the amount on its income_tax return for year as a deferred project expense taxpayer did not claim a deduction for the amount in year in year plr-106784-11 taxpayer incurred dollar_figureb of qualified_environmental_remediation_expenditures and reported the sum of dollar_figurea and dollar_figureb as a deferred project expense and again claimed no deduction in year taxpayer incurred dollar_figurec of qualified_environmental_remediation_expenditures and claimed a deduction on its return for year for the sum of all three amounts dollar_figurea dollar_figureb and dollar_figurec taxpayer filed its return for year on or around the filing_date taxpayer relied on its accounting firm to prepare its returns for year sec_1 through and believed the accounting firm was taking all necessary steps to preserve its right to deduct qualified_environmental_remediation_expenditures taxpayer was not aware that for taxpayer to be able to claim any deduction for qualified_environmental_remediation_expenditures the law required taxpayer to make a sec_198 election and deduct the expenditures on the income_tax return of the taxable_year in which they were incurred the irs began to examine taxpayer’s income_tax return for year two years later in year it proposed an adjustment for year on the report date disallowing the sum of dollar_figurea and dollar_figureb on the basis that the amounts were not paid_or_incurred in year taxpayer and its members agreed to the proposed_adjustment for year by executing form pt agreement for partnership items partnership level determinations as to penalties additions to tax and additional_amounts while the period of limitations on assessment for year is closed the irs and taxpayer have agreed to extend the period of limitations on assessment for year until the extension date law and analysis sec_198 a provision under subtitle a provides that a taxpayer may elect to treat any qualified_environmental_remediation_expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account the taxpayer may deduct any expenditure so treated in the taxable_year in which it is paid_or_incurred under sec_198 a qualified_environmental_remediation_expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to make the election under sec_198 to deduct qualified_environmental_remediation_expenditures under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qualified_environmental_remediation_expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see section plr-106784-11 of revproc_98_47 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qualified_environmental_remediation_expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qualified_environmental_remediation_expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qualified_environmental_remediation_expenditures sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's plr-106784-11 control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer in this case has represented that it reasonably relied on a qualified_tax professional and that the tax professional failed to make or advise the taxpayer to make the election thus under sec_301_9100-3 taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief sec_1311 provides that if a determination as defined in sec_1313 is described in one or more of the paragraphs of sec_1312 and on the date of the determination correction of the effect of the error referred to in the applicable paragraph plr-106784-11 of sec_1312 is prevented by the operation of any law or rule_of law other than this part and other than sec_7122 relating to compromises then the effect of the error shall be corrected by an adjustment made in the amount and in the manner specified in sec_1314 sec_1312 states that a double disallowance of a deduction or credit has occurred when the determination disallows a deduction or credit which should have been allowed to but was not allowed to the taxpayer for another taxable_year sec_1311 further provides that in the case of a determination described in sec_1312 relating to the double disallowance of a credit or deduction an adjustment shall be made only if credit or refund of the overpayment attributable to the deduction or credit which should have been allowed to the taxpayer was not barred by any law or rule_of law at the time the taxpayer first maintained in writing that he or she was entitled to such deduction or credit for the taxable_year to which the determination relates sec_1313 provides that the term determination includes a closing_agreement made under sec_7121 under these criteria the interests of the government are not prejudiced for either tax_year at issue taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which one of the regulatory elections should have been made year and any taxable years that would have been affected had it been timely made are not closed by the period of limitations on assessment the mitigation provisions of sec_1311 through permit an administrative adjustment for year the form 870-pt signed by the irs and taxpayer constitutes a determination under sec_1313 the determination disallowed a deduction under sec_198 for year which should be allowed to taxpayer for another taxable_year year without mitigation correction of the failure to claim the deduction in year would not be possible because the three-year period of limitations under sec_6227 for filing a request_for_administrative_adjustment for year has expired taxpayer and its members however qualify for adjustment under sec_1312 the period of limitation for filing a request_for_administrative_adjustment under sec_6227 for year expired before the date of determination the date form 870-pt was signed which taxpayer represents to be subsequent to report date see sec_1311 additionally taxpayer’s period of limitation for filing a request_for_administrative_adjustment under sec_6227 for year was open when taxpayer first maintained its claim of entitlement to a deduction on its year return filing_date see sec_1311 therefore taxpayer and its members may correct the year error because taxpayer and its members have satisfied the requirements of sections plr-106784-11 through see example of sec_1_1312-4 of the regulations see also revrul_73_82 1973_1_cb_375 conclusion taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in section dollar_figure of revproc_98_47 in the present situation the requirements of sec_301_9100-1 and sec_301 b v of the regulations have been satisfied the information and representations taxpayer made establish that taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have had if the election were made by the original deadline for making the election taxpayer also represented that the period of limitation on assessment for year will not be closed before receipt of a ruling while the period of limitation on filing a request_for_administrative_adjustment for year is closed the mitigation provisions of sec_1311 through apply for that year accordingly taxpayer is granted an extension of time to elect to treat certain expenditures_for year sec_1 and as qualified_environmental_remediation_expenditures until days following the date of this ruling the election should be made by filing an amended_return for year sec_1 and in compliance with the relevant provisions of revproc_98_47 and by filing requests for administrative adjustments for year sec_1 and on form_8082 including a copy of this ruling with all filings except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-106784-11 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert casey senior technical reviewer branch income_tax accounting-
